Candler, J.
1. Liens of laborers have priority of mortgages given to secure the payment of purchase-money, and all other liens except those specially provided for and expressly declared by law to be superior. Civil Code, §§2792, 2793; Georgia Loan Co. v. Dunlop, 108 Ga. 218.
2. Persons furnishing sawmills with timber, logs, provisions, and other supplies necessary to carry on such mills, have liens on the mills and their products, superior to all other liens except those given special priority by law. Civil Code, § 2809.
3. The lien of a mortgage given to secure the purchase-money of a sawmill is not one of the liens enumerated in the Civil Code, § 2809, as superior to the lien for articles furnished sawmills, unless the holder of the latter lien has actual notice of the existence of the same before his debt is created.
4. An indorsement “ without recourse ” of a purchase-money note in which title to the property for which it was given is reserved in the payee, does not carry with it the title to such property to the indorsee. Carhart v. Reviere, 78 Ga. 173 ; Hunt v. Harbor, 80 Ga. 746 ; Farrar v. Brackett, 86 Ga. 464 ; Burch v. Pedigo, 113 Ga. 1157. Judgment affirmed.

By five Justiees.